Exhibit 10.1

 

LOGO [g66566image01.jpg]   CEO & Executive Bonus Program – 2005

 

Purpose and Effective Date

 

The purpose of the CEO & Executive Bonus Program is to provide the Participants
(defined below) an incentive to attain and /or exceed corporate goals as well as
to create additional retention incentives, and, for the Executive Participants
(defined below), to provide an incentive to attain and/or exceed personal and
departmental goals.

 

The effective date of the CEO & Executive Bonus Program for 2005 is January 1,
2005.

 

Participants

 

The positions participating in the CEO & Executive Bonus Program are the:

 

Chairman and CEO     Vice President and Chief Financial Officer   Vice President
and CIO Vice President of Marketing   Vice President of Engineering Vice
President of Customer Operations   Chief Strategy Officer Vice President and
General Counsel   Vice President of Corporate Development

 

Together, the “Participants,” and Participants excluding the Chairman and CEO,
the “Executive Participants”

 

Corporate Financial Goals

 

2005 Annual Revenue Target    To be set by Compensation Committee 2005 Annual
Earnings Target    To be set by Compensation Committee

 

Personal Goals

 

Each Executive Participant will have Personal Goals approved by the CEO for each
quarter of 2005. The CEO will also approve the percentage of the Personal Goal
component attributable to each individual quarterly goal.



--------------------------------------------------------------------------------

Bonus Payout Calculation

 

Corporate Financial Goal attainment:

 

Participant’s Bonus Target is equivalent to 100% attainment. 50% of the
Corporate Financial Goal is allocated to Annual Revenue Target attainment
(“Revenue Bonus”) and 50% of the Corporate Financial Goal is allocated to Annual
Earnings Target attainment (“Earnings Bonus”).

 

Annual Earnings Floor:    To be set by Compensation Committee Annual Revenue
Floor:    To be set by Compensation Committee Annual Earnings Increment:    To
be set by Compensation Committee

 

Revenue Bonus conditions and decelerators/accelerators:

 

  •   Revenue Bonus is reduced by 25% for every 1% below the Annual Revenue
Target; provided, however, that no revenue incentive will be paid if Annual
Revenue is below the Annual Revenue Floor.

 

  •   Revenue Bonus is increased by 10% for every 1% Annual Revenue is above the
Annual Revenue Target.

 

Earning Bonus conditions and decelerators/accelerators:

 

  •   Earnings Bonus is reduced by 25% for every Annual Earnings Increment below
the Annual Earnings Target; provided, however, that no Earnings Incentive Bonus
will be payable below the Annual Earnings Floor.

 

  •   Earnings Bonus is increased by 7.5% for each Annual Earnings Increment
above the Annual Earnings Target.

 

Accelerators and decelerators shall be interpolated on a straight-line basis for
attainment between indicated milestones.

 

For the CEO, the bonus payout is entirely dependent upon the attainment of the
Corporate Goals as provided for above.

 

For Executive Participants, this Program is a “double trigger” Program, and
Executive Participants must meet both the Corporate Financial Goals and Personal
Goals to attain 100% payout. 100% of the Executive Participant’s Target Bonus is
“at risk” for attainment of Corporate Financial Goals, and 50% of Executive
Participant’s Bonus Target is “at risk” for attainment of Personal Goals. Bonus
Payments are calculated as follows:

 

First, a determination must be made as to the attainment of the Corporate
Financial Goals as provided for in the formula above. Once it is determined what
the percentage is, if any, of Corporate Financial Goal attainment, that
percentage is applied against the Bonus Target to determine the Modified Bonus
Target. The Executive Participant’s bonus payout will then equal 50% of the
Modified Bonus Target plus the Personal Goal attainment percentage times 50% of
the Modified Bonus Target (in other words, half of the resultant Modified Bonus
Target is “at risk” based on attainment of Personal Goals). Example: Executive
Participant has a $100,000 Bonus Target, the percentage of Corporate Financial
Goal attainment is 75% (based on the above formula) and the Executive
Participant had 80% Personal Goal attainment. The Modified Bonus Target would be
$75,000 and the Participant’s resultant bonus payout would be $67,500 [$37,500 +
.8($37,500)].



--------------------------------------------------------------------------------

Termination of Employment and Hires or Transfers

 

The 2005 bonus year period is January 1, 2005 to December 31, 2005. In order to
be eligible for a bonus the Participant must be employed by WatchGuard at the
time of the Company’s public release of operating results for the year ended
December 31, 2005.

 

A Participant joining the Program during the 2005 bonus year period will be
eligible for a bonus on a proportional basis for the period of the year they
were a participant, subject to the employment criteria stated above and
modification by the CEO for any Executive Participant and by the Compensation
Committee for any CEO Participant.

 

Final decision for eligibility for an employee joining the Company after January
1, 2005 or that transfers internally after that date will be at the discretion
of the CEO for an Executive Participant and of the Compensation Committee for
any CEO Participant.

 

Bonus Program Administration

 

The Company, acting through its CEO, has the authority to construe and interpret
this program, including the authority to remedy and resolve ambiguities and
decide all questions relating to eligibility or bonus calculations/payouts under
this program, except as this program applies to the CEO Participant or Executive
Participant that is considered an “officer” for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended, in which case such authority rests
with the Compensation Committee,.

 

Employment Relationship

 

Nothing in this program shall be construed to be a contract of employment nor is
it intended to alter the Company’s at-will employment relationship with any
employee.

 

Modification and Termination

 

Although the Company intends this program to be effective through year-end, the
Compensation Committee may modify or terminate this program, including by
modifying or canceling payouts otherwise payable under this program, at any time
and in their sole discretion.